DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/09/2022.
Applicant’s election without traverse of claims 1-16 in the reply filed on 08/09/2022 is acknowledged.

Claim Objections
Claim 1 are objected to because of the following informalities:  
Claim 1 Line 9 recites “current from the power source flows” which should be “a current from the power source flows”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “positively” in claim 10 is a relative term which renders the claim indefinite. The term “positively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner interprets as “structurally connected”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eden (DE-1596484-B1, English translation provided by Espacenet).
Regarding claim 1, Eden teaches of an apparatus for producing thin glass ribbons (p. 1 Line 13 sheets of glass) from a molten glass (p. 2 Line 66-67), the apparatus comprising: a drawing tank (p. 3 Line 89) having a wall (p. 3 Line 94) and a nozzle opening (p. 3 Line 108, nozzle 8), the nozzle opening being configured to allow the molten glass to exit the drawing tank (Fig. 4 and 5); a direct heater with heating circuit (p. 3 Line 96) and a power source (p. 3 Line 103), the power source operatively connected to the heating circuit (p. 2 Line 58-59), the heating circuit having power connections that connect the heating circuit to the wall (p. 2 Line 54-56) so that a current from the power source flows though a current-carrying portion of the wall to heat the wall (p. 3 Line 96-103); an indirect heater having a heating element (p. 2 Line 58-59). 
Regarding “the heating circuit defining a first heating zone to heat the drawing tank”, the heating circuit refers to heating coils 9, 10, and 11 embedded in the walls (p. 3 Line 94-95). Fig. 1 shows the heating coils defining a large area to heat the drawing tank. Regarding “the indirect heater/heating element defining a second heating zone to heat the drawing tank”, Eden teaches that the indirect heater heats the nozzle located in the lower part of the drawing furnace (p. 2 Line 57-59), which is independent from the above direct heater section, however is still heating a portion of the drawing tank.

Regarding claim 12, according to Eden of claim 1, Eden teaches that the heating element comprises a resistance heating material of platinum or platinum alloys (p. 2 Line 57-58).

Regarding claim 16, according to Eden of claim 1, Eden teaches of the apparatus to further comprise an inlet upstream of the  drawing tank (Fig. 1, upstream), the inlet in communication with a manifold pipe of the drawing tank, the manifold in communication with a chamber that has a smaller cross section than the manifold pipe, wherein the nozzle opening (nozzle 8) is at a lower end of the chamber (see annotated Fig. 3 below).

    PNG
    media_image1.png
    500
    509
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 6-7, 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Eden (DE-1596484-B1).
Regarding claim 6 and 7, according to Eden of claim 1, Eden does not report the amount of current or the indirect heater contribution to the total heating power output. However, Eden teaches of a substantially identical apparatus with structure such as a current and indirect heater with a power source. It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 14 and 15, according to Eden of claim 1, Eden teaches that the drawing tank is lined with platinum or platinum alloys (p. 3 Line 98).  Eden does not expressly teach that the metal is fine grain stabilized noble metal or metal alloy. However, Eden teaches of a substantially identical apparatus with the drawing tank comprising a platinum alloy as required by dependent claim 15. It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977).

Claims 2 and 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eden (DE-1596484-B1) as applied to claim 1 above, and further in view of Pieper (US-4027091-A).
Regarding claim 2 and 4, according to Eden of claim 1, Eden teaches of heating coils 9, 10, and 11 embedded in the walls (p. 2 Line 93-94), reading on the heating circuit comprising three heating zones to heat different areas of the wall so that current from the power source flows through current-carrying portions of the wall to heat different areas of the wall.in Fig. 1. Eden does not expressly teach of four (claim 2) or five (claim 4) heating circuits with corresponding number of heating zones; however, Eden clearly shows a plurality of heating circuits and corresponding heating zones. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would be obvious to one having ordinary skill in the art at the time the invention was made to duplicate the circuit and heating zones, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the circuit and heating zones for the purpose of improved temperature homogeneity of the melt.
Eden teaches that the current supplied to the coils can be regulated so that the smallest temperature differences can be adjusted (p. 3 Line 96-97). Eden does not expressly teach that the circuits are separately controlled. In the same field of endeavor, Pieper teaches of a glass melting apparatus in which a plurality of circuits against the refractory wall of the tank are independently controlled (Col. 1 Line 67 – Col. 2 Line 12). It would be obvious to one of ordinary skill in the art at the time of invention to arrange the heating circuits separately to regulate the power consumption of the apparatus.


Claims 3, 5, and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eden (DE-1596484-B1) as applied to claim 1 above, and further in view of Dahake et al (WO-2015026615-A1).
Regarding claim 3, according to Eden of claim 1, Eden discloses an indirect heater having a heating element defining a heating zone in the lower part of the drawing tank (p. 2 Line 58-59). Eden does not expressly teach that the heating element of the indirect heater comprises three heating elements defining three of the second heating zones, each being separately controllable and spatially distinct from one another.
In the same field of endeavor, Dahake teaches of a heat enclosure in the lower part of the drawing tank in which a plurality of heating elements that are separately controlled (differing amounts of energy) [0061] and spatially distinct from one another (Fig. 6). It would be obvious to one of ordinary skill in the art at the time of invention to duplicate the number of heating elements and heating zones of the indirect heater to have three elements and zones for the purpose of finer degree temperature control. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding claim 5, according to Eden of claim 1, Eden teaches of heating coils 9, 10, and 11 embedded in the walls (p. 2 Line 93-94), reading on the heating circuit comprises a plurality of heating circuits defining a plurality of first heating zones. Eden discloses an indirect heater having a heating element defining a heating zone in the lower part of the drawing tank (p. 2 Line 58-59). Eden does not expressly teach that the heating element of the indirect heater comprises a plurality of heating elements defining a plurality of the second heating zones.
In the same field of endeavor, Dahake teaches of a heat enclosure in the lower part of the drawing tank in which a plurality of heating elements that are separately controlled (differing amounts of energy) [0061] and spatially distinct from one another (Fig. 6). It would be obvious to one of ordinary skill in the art at the time of invention to duplicate the number of heating elements and heating zones of the indirect heater to have three elements and zones for the purpose of finer degree temperature control. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The first heating zones are arranged on and around the drawing tank (Eden Fig. 1), and the second heating zones are arranged on and around the drawing tank (Dahake Fig. 6). The second heating zones arranged vertically below the first heating zone (Eden, p. 2 Line 58-59).

Regarding claim 12, according to Eden of claim 1, Eden discloses an indirect heater having a heating element defining a heating zone in the lower part of the drawing tank (p. 2 Line 58-59). Eden does not expressly teach that the heating element comprises heating tiles or meandering heaters. 
In the same field of endeavor, Dahake teaches of a heat enclosure in the lower part of the drawing tank in which a plurality of heating elements is arranged in an array [0061]. The array arrangement of the heating coils can be considered as meandering (Fig. 6).  It would be obvious to one of ordinary skill in the art at the time of invention to rearrange the indirect heater to have meandering heaters, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine sill in the art. In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950)

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eden (DE-1596484-B1) as applied to claim 1 above, and further in view of Reesing (DE-19948634-A1, English translation provided by Espacenet).
Regarding claim 8, according to Eden of claim 1, Eden disclose the circuit is embedded to the walls of the tank (p. 2 Line 54-56); Eden does not expressly teach that the power connection of the circuit comprises flanges or collars. 
In the same field of endeavor, Reesing teaches of melting glass in a container whose walls are electrically heated [0021]. Reesing discloses the circuit for their apparatus are housed in a flange structure [0031]. It would be obvious to one of ordinary skill in the art at the time of invention for the drawing tank to have flanges that form the power connections for the heating circuit.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eden (DE-1596484-B1) as applied to claim 1 above, and further in view of Hunnius et al (US-20070064763-A1).
Regarding claim 9, according to Eden of claim 1, Eden discloses that thecurrent-carrying portion of the wall is made of sheets of metal (p. 3 Line 98-99). Eden does not expressly teach the thickness of the metal sheet. 
In the same field of endeavor, Hunnius teaches of a glass melting vessel in which the heating element installed or embedded to the wall is sheet metal with a thickness of 0.2 to 5 mm [0045, 48]. Overlapping ranges are prima facie evidence of obviousness. It would be obvious to one of ordinary skill in the art at the time of invention that the current-carrying portion of the wall is made from metal sheets having a thickness that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Claims 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Eden (DE-1596484-B1) as applied to claim 1 above, and further in view of Fujiwara et al (WO-2018079810-A1, English translation provided by Espacenet).
Regarding claim 10, according to Eden of claim 1, Eden teaches that the heating elements are regulated to have small temperature differences (p. 3 Line 96-97) with the goal to eliminate temperature inhomogeneities in the glass (Fig. 2 Line 44-45). Eden does not expressly teach of plurality of temperature measurement points.
In the same field of endeavor, Fujiwara teaches of a glass sheet drawing apparatus (p. 3 Line 29-32) that is heated by current flowing through a molten glass pipe (p. 2 Line 14-19), similar to the drawing tank of Eden. Fujiwara discloses of measuring temperature at a plurality of predetermined positions of the supply pipe and flanges; these thermocouples are installed on the pipe and flanges (p. 4 Line 50-57), reading on a plurality of temperature measurement points connected to the drawing tank. It would be obvious to one of ordinary skill in the art at the time of invention that to incorporate a plurality of thermocouples installed to the drawing tank to regulate to temperature of the tank.

Regarding claim 11, according to modified Eden of claim 11, Fujiwara teaches of a temperature setting unit that controls the temperature of the direct heater (p. 3 Line 34-39) by changing the current flowing to achieve the set temperature (p. 5 Line 24-30), reading on a feedback control unit that regulates the direct heater. Fujiwara further discloses the temperature setting unit also controls the first and second heating device (p. 6 Line 40-46), reading on regulating power of the direct and indirect heater. Fujiwara does not expressly disclose that the thermocouples in the rejection of claim 10 are in communication with the temperature setting unit; however, Fujiwara discloses an apparatus with substantially identical structure. It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2179224-A, US-3080737-A, DE-19964043-A1, JP-2001318191-A, DE-102004007560-A1, DE-20321430-U1, JP-2012509845-A, CN-104302584-A, KR-20160023631-A, WO-2016159435-A1, JP-6500679-B2 teach of glass melting apparatus with platinum alloy walls with electric current heating

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741